MEMORANDUM **
Filiberto Virrueta Virrueta, native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s ruling on the motion to reopen for abuse of discretion. Carancho v. INS, 68 F.3d 356, 360 (9th Cir.1995), and we deny the petition.
Petitioner moved to reopen removal proceedings on grounds that his counsel rendered ineffective assistance by failing to timely file a petition for review of the BIA’s decision in this court. The BIA denied petitioner’s motion, concluding that counsel’s conduct did not provide a valid basis for reopening proceedings.
We deny the petition for review because the BIA’s decision was not “arbitrary, irrational, or contrary to law.” See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.